Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: (1) at least one horizontally displaceable pile formation means in claims 81, 83-84 and 87; (2) at least one at least partially linearly configured transport means in claims 81, 84- 85, 88-89, 91-93, and 95; (3) deflection means in claim 85; and (4) at least one pile formation means in claims 89-95 .
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 81-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below are examples of indefiniteness issues with the claims.  Applicant should review all of the claims and make corrections as needed.  
Claim 81 recites “a deposit element (703)”.  After this, claim 81 recites “the at least one deposit element (703)”.  It is unclear if applicant is trying to claim a deposit element or at least one deposit element.  Further clarification is needed to understand what is claimed.
Claim 82 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the at least one transport element (717)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 87 depends from claim 81.  Claim 81 recites “at least one pile formation means (705)”.  After this, claim 87 recites “the pile formation means (705)”.  It is unclear if the pile formation means in claim 87 is the same or different from at least one pile formation means in claim 81.
Claim 87 depends from claim 81.  Claim 81 recites “at least one drive (706)”.  After this, claim 87 recites “the drive (706)”.  It is unclear if the drive in claim 87 is the same or different from at least one drive in claim 81.
Claim 88 depends from claim 81.  Claim 81 recites “at least one drive (706)”.  After this, claim 88 recites “the drive (704)”.  It is unclear if the drive in claim 88 is the same or different from at least one drive in claim 81.  Also, different reference numerals are used to identify the drive in claim 88 and the at least one drive in claim 81, which renders claim 88 indefinite.
Claim 89 recites “a temporary storage position (724)”.  After this, claim 89 again recites “a temporary storage position (723)”.  It is unclear if the later recited at temporary storage position is the same or different from the previously recited temporary storage position.  In other words, it is unclear how many different temporary storage positions are claimed.  Also, claim 89 uses the same reference numeral to identify an inward-moving position (723) and a temporary storage position (723), which renders claim 89 indefinite.
Claim 92 depends from claim 89.  Claim 89 recites “at least one pile formation means (705)”.  After this, claim 92 recites “the pile formation means (705)”.  It is unclear if the pile formation means in claim 92 is the same or different from at least one pile formation means in claim 89.
Claim 93 recites the limitation "the at least one sheet” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites “The method of forming piles 89”.  It is unclear what is meant by this recitation.
Claim 95 recites the limitation "the vertical direction (V)” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 81-83 and 85-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanish Publication No. ES2064222 (hereinafter “ES’222”) (cited in the 4/4/2022 IDS).
Regarding claim 81, Figs. 1-9 show a sheet processing machine comprising 
a multiple-up separating mechanism (including 2 and 3) and comprising 
at least one pile formation device (rack, grill), the at least one pile formation device (rack, grill) being arranged in a vertical direction (vertical arrow direction in bottom of Fig. 1) beneath the multiple-up separating mechanism (including 2 and 3), the at least one pile formation device (rack, grill) being arranged so as to be displaceable at least in an inward-moving direction (right in Fig. 1), the at least one pile formation device (rack, grill) comprising 
at least one horizontally displaceable pile formation means (12) and a deposit element (belts in claim 7) that can be displaced relative to the at least one pile formation means (12), the at least one pile formation means (12) being arranged so as to be displaceable by means of at least one drive (20), 
the at least one pile formation means (12) being arranged so as to be at least horizontally displaceable by means of the at least one drive (20), characterized in that the at least one deposit element (belts in claim 7) is configured as at least one at least partially linearly configured transport means (belts), that the at least one deposit element (belts in claim 7) is arranged so as to be displaceable by means of at least one further drive (21), and that the at least one deposit element (belts in claim 7) is arranged so as to be at least partially horizontally displaceable by means of the at least one further drive (21).
Regarding claim 82, Fig. 9 shows that the at least one drive (20) is arranged so as to be fixed to the frame and/or immovable (immovable in Fig. 9) at the at least one pile formation device (12), and that the at least one further drive (21) is arranged so as to be fixed to the frame and/or immovable (immovable in Fig. 9) at the at least one pile formation device (12).
Regarding claim 83, as best understood, Figs. 1-9 show that the at least one transport means (belts) and the at least one pile formation means (12) are arranged so as to be displaceable relative to one another by means of at least one coaxial shaft (shaft supporting roller 25 in Fig. 9).
Regarding claim 85, Figs. 1-9 show that the at least one at least partially linearly configured transport means (belts) is configured as a conveyor belt comprising at least one deflection means (rollers on which belts are mounted in claim 7).
Regarding claim 86, Figs. 1-9 show that at least one sheet insert unit (including 10) comprises at least one intermediate sheet cartridge (10) for storing sheets, and that the at least one transport element (13) is arranged so as to at least partially lift a sheet of the at least one intermediate sheet cartridge (10).
Regarding claim 87, Figs. 1-9 show that the pile formation means (12) comprises at least one connecting element (12a or 12b) that is fixed relative to the pile formation means (12), and that, by means of the at least one fixed connecting element (12a or 12b), is displaceably arranged with an at least partially horizontally guided guide element (Fig. 9) that is functionally connected to the drive (20).
Regarding claim 88, Figs. 1-9 show that the at least one at least partially linearly configured transport means (belts) comprises at least one further connecting element (12a or 12b) that is fixed relative to the at least partially linearly configured transport means (belts), and that, by means of the at least one further connecting element (pulleys in claim 7) that is fixed relative to the at least partially linearly configured transport means (belts), is arranged so as to be displaceable with a further at least partially horizontally guided guide element (23 in Fig. 9) that is functionally connected to the drive (20).
Regarding claim 89, Figs. 1-9 disclose a method for forming piles in a sheet processing machine comprising 
at least one pile formation device (rack, grill) comprising 
at least one pile formation means (12) and 
at least one deposit element (belts in claim 7) that can be displaced relative thereto, comprising the steps of 
inwardly moving the at least one pile formation device (rack, grill) in an inwardly-moving direction (right in Fig. 1) from an inward-moving position (left side in Fig. 8) into a temporary storage position (position of 12 in Fig. 2), 
outwardly moving the at least one pile formation device (rack, grill) from a temporary storage position (position of 12 in Fig. 2) into an outwardly-moving position (left side in Fig. 1) counter to the inwardly-moving direction (right in Fig. 1), 
the at least one pile formation means (12) being displaced by means of at least one drive (20), and 
the at least one pile formation means (12) being at least horizontally displaced by means of the at least one drive (20), characterized in that 
the at least one deposit element (belts in claim 7) is configured as an at least partially linearly configured transport means (belt) and that, 
during the outward-moving step, a relative movement takes place between the at least one at least partially linearly configured transport means (belts) and the at least one pile formation means (12), 
that the at least one deposit element (belts in claim 7) is displaced by means of at least one further drive (21), and 
that the at least one deposit element (belts in claim 7) is arranged so as to be at least partially horizontally displaceable by means of the at least one further drive (21).
Regarding claim 90, Figs. 1-9 disclose that the at least one drive (20) of the at least one pile formation means (12) is arranged so as to remain in position when the at least one deposit element (belts in claim 7) is transferred from a first position into a second position, and that the at least one further drive (21) of the at least one deposit element (belts in claim 7) remains in position when the at least one pile formation means (12) and/or the at least one deposit element (belts in claim 7) are transferred from a first position into a second position.
Regarding claim 91, as best understood, Figs. 1-9 disclose that the at least one transport means (belts) and the at least one pile formation means (12) are displaced relative to one another by means of at least one coaxial shaft (shaft supporting roller 25 in Fig. 9).
Regarding claim 92, Figs. 1-9 disclose that, during an outward-moving step, a relative movement takes place between a region (region where element 20 is disposed) that is stationary relative to the at least partially linearly configured transport means (belts) and a further region (region where element 21 is disposed) that is stationary relative to the pile formation means (12).
Regarding claim 93, Figs. 1-9 disclose that, during an outward-moving step, the at least one region (region where element 20 is disposed) that is stationary relative to the at least partially linearly configured transport means (belts) is held in position with respect to the inward-moving direction (right in Fig. 1) and/or that, during the outward-moving step, at least the at least one region (region where element 20 is disposed) that is stationary relative to the at least one pile formation means (12) is displaced counter to the inward-moving direction (right in Fig. 1) and/or, during an outward-moving step, at least the stationary region (region where element 20 is disposed) of the at least one at least partially linearly configured transport means (belts) is held in position relative to the at least one sheet and a pile of multiple-ups (including 2 and 3).
Regarding claim 94, Figs. disclose that, during a returning step, the at least one pile formation means (12) and the at least one partially linear transport means (belts) are displaced relative to one another.
Regarding claim 95, Figs. 1-9 disclose that, prior to the outward-moving step, a sheet of a supply pile (sheets 11) of an intermediate sheet cartridge (10) is lifted by at least one transport element (13) onto a plane in the vertical direction (vertical arrow in Fig. 1) above a plane of the at least one transport means (belts) and that, prior to the inward-moving step, a sheet is deposited onto the at least one pile formation means (12) and that, during an inward-moving step of the at least one pile formation device (rack, grill), at least one sheet for the insertion of intermediate sheets is situated on the at least one at least partially linearly configured transport means (belts).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over ES’222.  With regard to claim 84, the at least one at least partially linear transport means (belts) inherently has a length and the at least one horizontally displaceable pile formation means (12) inherently has a length, but ES’222 does not explicitly teach that the length of the belts is smaller than the length of element 12, as set forth in the claim.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make the length of the belts shorter than the length of element 12, since applicant has not disclosed that making the length of the belts smaller than the length of element 12 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the belts being the same length as that of element 12 or longer than element 12.  Absent any criticality as to the length of the belts being shorter than the length of element 12, it is merely a design choice to choose this ratio of lengths. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653